Citation Nr: 1243631	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for degenerative disc disease, cervical spine.  

In March 2010, the Board remanded this issue, for further evidentiary development, to include obtaining records for the Veteran from the Social Security Administration (SSA), and scheduling him for a VA examination.  The record reflects that records for the Veteran were obtained from the SSA.  Although the Veteran underwent a VA examination in October 2010, after which the examiner provided diagnoses, opinions, and rationale, the Board found that the rationale rendered by the VA examiner was inadequate and concluded that there was not substantial compliance with the remand directives of March 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, in November 2011, the Board again remanded this matter, for further development, to include providing the Veteran the opportunity to submit any additional information regarding treatment for his neck and/or cervical condition; obtaining all outstanding VAMC treatment records; and obtaining a supplemental VA medical opinion.  The record reflects that the Veteran was sent a letter in November 2011 affording him the opportunity to submit updated information; all outstanding VA records were accounted for; and a supplement VA opinion was obtained.  In addition in the informal hearing presentation presented by the Veteran's representative in November 2012, his representative indicated that the RO/AMC had accomplished all tasks assigned by the Board.  Thus, the Board concludes there has been substantial compliance with the remand directives of November 2011.  Stegall v. West, supra.



FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that the Veteran had a cervical spine disability that preexisted his military service.

2.  The record contains clear and unmistakable evidence that any increase in severity of the Veteran's preexisting cervical spine disability in service was not beyond the natural progression of the disease.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the November 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, the Veteran was afforded a VA examination in October 2010, and supplementary VA examination/opinions were obtained in December 2011 and May 2012.  The Board finds that these VA examinations are adequate.  Each included a review of the claims folder, and the October 2010 included a history obtained from the Veteran.  For the October 2010 physical examinations, the findings were reported, and for all three VA examination reports, diagnoses and opinions were provided which were supported in the record.  The examination reports are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a treatment record dated in October 1966, from a private chiropractor, Dr. C. A. Anderson, it was noted that the Veteran had been treated, intermittently, in 1965 and 1966, for cervical neuritis with occipital headaches. 

Service treatment records (STRs) show that on the November 1966 induction physical examination, it was noted that there were letters regarding neck pain, but the clinical examination of the Veteran's spine was normal.  On a report of medical history, the Veteran responded "yes" to having or having had recurrent back pain, but the examiner's notations in the "summary and elaboration of all pertinent data", on the back page of the report of medical history, are difficult to decipher.  Subsequent STRs show complaints regarding the Veteran's "back", but no specific references to his neck or cervical spine.   The Veteran' s October 1968 separation physical examination revealed no pertinent abnormalities of the neck.

Post-service VA treatment records are of record, but only dated from 1995 and forward.  These treatment records show that in 1998, the Veteran apparently experienced symptoms of shoulder numbness related to a cervical pinched nerve three years prior.  In 2004, he underwent an MRI which showed degeneration of cervical intervertebral disc and mild cervical canal stenosis.  Subsequently, in 2005 and 2006, he continued to complain of cervical/neck pain.

On VA examination in October 2010, the examiner noted that the claims folder and medical records were reviewed.  The diagnoses included cervical degenerative disc disease/degenerative joint disease.  With regard to the question of whether there was clear and unmistakable evidence that the Veteran's cervical spine disabilities pre-existed service, the examiner responded "yes", noting that the letter from the Veteran's chiropractor stated that his neck condition predated service and was noted on his induction physical.  In response to the second question of whether there was clear and unmistakable evidence that the preexisting cervical spine disabilities were aggravated during the Veteran's service, the examiner opined that it was "[a]t least as likely as not that the cervical condition was aggravated during the Veteran's military service".  For rationale, the examiner indicated that the Veteran did state he recalled the neck pain being aggravated during PT, but did not seek medical care specifically for it in the service, hence there were no service clinical notes to corroborate his statement.  The examiner indicated that the third question posed was not applicable. 

On a VA supplemental medical opinion dated in December 2011, the examiner indicated that the prior VA examination had noted that the "Veteran does state he recalls the neck pain being aggravated during PT but he did not seek medical care specifically for it in the service, hence no [service medical record] clinical notes to corroborate his statement".  The examiner noted that the STRs were again reviewed, and there was no further injury to the cervical spine documented during service and it was not noted at discharge.  VA records were reviewed as well and the examiner indicated there was no indication of a permanent worsening as a result of service.  The examiner further noted that aggravation of a pre-existing disability referred to identifiable, incremental, permanent worsening of the underlying condition as contrasted to mere temporary or intermittent flare-ups of symptomatology.  The examiner opined, based on the above noted lack of evidence and the definition of aggravation, that it was less likely as not that there was a permanent increase in the pre-existing symptomatology as opposed to merely temporary flare-ups.  

On an additional VA examination addendum dated in May 2012, the examiner noted awareness of the Veteran's competency to report lay-observable events and on the presence of symptoms in service.  The examiner noted a request to express an opinion as to whether the Veteran's cervical disorder (diagnosed as cervical neuritis), which was found to have pre-existed his period of active duty, was aggravated during active duty such that there was a permanent increase in the disability during active duty, and indicated it was "less likely as not".  The examiner noted that the STRs were reviewed and that no further injury to the cervical spine during service was documented, and was not noted at discharge.  The examiner noted that VA records were reviewed as well and there was no indication of a permanent worsening as a result of service.  There was no evidence of a cervical spine complaint that the examiner was able to find other than a note dated June 16, 1998 where a nurse practitioner indicated that the Veteran complained of "left shoulder numbness from pinched nerve in neck times three years without radiculopathy down arms, no weakness in the extremities or hand"; that examination showed that the neck had full range of motion; and that the plan included a neurosurgical referral.  The examiner indicated that a further review of the notes, including those surrounding the treatment of his aneurysm in 1997 did not mention a cervical condition, and that there was no further mention of this until the neurology note in 2005, which included a neurosurgical evaluation including an MRI document degenerative joint disease and mild canal stenosis at C3/C4.  The examiner also noted that the Veteran's claims folder included documents noting that his job in the 1990s included carrying heavy loads up to 100 lbs.  In conclusion, based on the above noted medical information, the length of time (20 years) between his date of release from active service and the VA medical note, the examiner opined that it was less likely as not that there was a permanent increase in the pre-existing symptomatology as opposed to merely temporary flare-ups.

III. Analysis

1. Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, supra; Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

2. Discussion

The Veteran essentially contends he should be entitled to service connection for his cervical/neck condition.  He indicated he injured his cervical spine as a teenager, but not serious enough to keep him from joining the military.  He reported that while in the Army, during basic training and afterward, his neck started giving him problems during PT, and that the pain was so serious that special considerations had to made for him to pass the PT test.  He also contends that his cervical/neck condition was aggravated during his active service.

The Board initially notes that the Veteran has a current cervical back disability, as shown in the post-service VA treatment records and VA examination report. 

The Board must then determine whether the Veteran's cervical spine disability was incurred in or aggravated in service.  In this record, although pre-induction physical examination of the spine was normal, treatment records dated prior to service, as well as STRs, show that the Veteran had a preexisting cervical condition, for which he received treatment prior to service.  A VA examiner has also concurred in this assessment.  Thus, based on the foregoing, the Board finds that the record does contain clear and unmistakable evidence that the Veteran's cervical spine disability preexisted his military service.  However, as noted above, to rebut the presumption of soundness on entrance, further inquiry is warranted.  In addition to clear and unmistakable evidence that a disorder preexisted service, there also must be evidence that such preexisting disorder was not aggravated in service.  The Board must determine whether there was an increase in severity of the disorder in service, and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the disorder.  

Review of the record includes clear and unmistakable evidence that the Veteran's preexisting cervical spine disorder was not aggravated in service such that the presumption of soundness has been rebutted and the Veteran therefore is not found to have been sound on entrance into service as to that disorder.  In this regard, while STRs do show that he was treated in service for cervical complaints and symptoms, and that he was noted to have cervical problems that existed prior to service - this alone does not show aggravation of his cervical condition.  Rather, there must be a showing that the underlying disability increased or underwent an increase in severity during service, and there must be clear and unmistakable evidence that such increase was not merely due to the natural progression of the disease process.  Notably, the VA examiner in October 2010, who also provided the supplemental addenda in December 2011 and in May 2012, has addressed this matter, and basically opined that the Veteran had a preexisting cervical condition prior to entrance into service, and that during service he did experience cervical symptoms, but then opined that there was no indication of a permanent worsening of the Veteran's cervical condition as a result of service.  The VA examiner also opined that it was less likely as not that there was a permanent increase in the Veteran's preexisting cervical symptomatology in service, as opposed to merely temporary flare-ups.  The examiner provided rationale for the opinions, noting the Veteran's complaints, but also explaining that aggravation of a preexisting disability referred to identifiable, incremental, permanent worsening of the underlying condition as contrasted to mere temporary or intermittent flare-ups of symptomatology and that the opinion was based on the medical information noted as well as the length of time between the Veteran's date of release from active service and the VA medical note of cervical complaints.  

Further, the Board acknowledges that the examiner comments on the fact that there was no written medical evidence of cervical injury occurring during the Veteran's service.  In this regard, the Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing any cervical problems or symptoms he had in service in service, as well as any ongoing cervical symptoms during and after service.  The record reflects, however, that in the post-service treatment record dated in 1998, the Veteran complained of shoulder numbness related to a cervical pinched nerve three years prior, but made no mention of the in-service cervical problems or injuries.  Despite this, the Board finds the Veteran's account to be credible, and accepts as true his reports that he had problems in service with his cervical spine and experienced cervical symptoms thereafter.  While the VA examiner appears to have hinged the opinions rendered, at least in part, on the fact that there was no written medical evidence of direct injury in service, the Board notes that the VA examiner goes on to cite additional supporting rationale for the opinion rendered.  Thus, although the VA examiner's supplemental opinions in 2011 and 2012 are somewhat awkwardly worded, substantial compliance is what is required in response to the Board's remand orders,  It is clear to the Board that the substance of the opinion is pertinent and probative of the issue of whether the Veteran's current cervical spine disability was aggravated during active service.  See Stegall v. West, supra.  Moreover, the VA examiner's opinions included a review of the claims folder, cited to specific parts of the record, provided rationale and an explanation to support the opinion.  Thus, the answer to the question of whether the Veteran's cervical spine disability was aggravated during service ends there.  Moreover, the Veteran has not submitted or identified any competent medical evidence to the contrary.  The Board finds, as noted above that the Veteran's preexisting cervical spine disorder was not aggravated in service pursuant to the provisions of 38 U.S.C.A. § 1111 and by extension, 38 U.S.C.A. § 1153.  

With regard to the Veteran's contentions, as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Thus, the Board acknowledges that he would be competent to report that his neck started giving him problems in service during PT, and that the pain was so serious that special considerations had to made for him to pass the PT test.  The Board has accepted as credible his reports in this regard.  The Veteran is also competent to state that he had cervical spine symptoms and problems during and after service, and his reports in this regard are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, these lay statements are not considered competent or probative evidence of whether a cervical spine disability was aggravated during service.  The Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  Espiritu v. Derwinski, supra. 

After a review of the evidence, the Board concludes that the record contains clear and unmistakable evidence that the Veteran had a cervical disability that preexisted service and underwent no permanent increase during his active service.  In sum, there is no support for a grant of service connection for a cervical spine disability based on aggravation of a preexisting disability.  The Board has carefully considered the statements and contentions of the Veteran, but finds the weight of the competent medical evidence is contrary to those statements and contentions. 

The preponderance of the evidence is therefore against the claim of service connection for a cervical disability on a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for a cervical disability must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


